DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 11 recite the limitation "the pipe stem" in line 2.  There is insufficient antecedent basis for this limitation in the claims.
Claims 6 and 14 recite the limitation "the top portion" in line 1.  There is insufficient antecedent basis for this limitation in the claims.

Claim Objections
Claims 2 and 10 are objected to because of the following informalities: 
The word -- the -- should be inserted between the words “from” and “bottle”.  
Claims 3 and 11 are objected to because of the following informalities: 
The word phrase “the pipe stem” should be replaced with the phrase --- the bowl stem -- to provide proper antecedent basis.  
Claims 6 and 14 are objected to because of the following informalities: 
The word phrase “the top portion” should be replaced with the phrase -- the top end -- to provide proper antecedent basis.  
Appropriate correction is requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 8-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (US. Pat. App. Pub. 2017/0325498) (hereinafter Goldstein ‘498) in view of Groff (US. Pat. App. Pub. 2010/0126517), Karl (US. Pat. No. 4,031,904) and Goldstein (US. Pat. App. Pub. 2015/0122270) (hereinafter Goldstein ‘270).
Regarding independent claim 1, Goldstein ‘498 discloses an improved water pipe (500) in the form of a cylindrically tubular hollow glass structure (530) having a primary cylindrical wall (510) which, as evident from the Fig. 5 embodiment, appears to be in the shape of a bottle (see para. [0032] and Fig. 5)(corresponding to the claimed “[a] glass bottle water pipe”)
As apparent from Fig. 5, the hollow glass structure (530) appears to have a dome-shape covering (read: lid) disposed at an open top end of the structure (530). While it is unclear whether this dome-shaped covering is removably attached to the open top end of the structure (530), Goldstein 
As evident from Fig. 5, it is clear that “an aperture” is provided on a lowermost side of the wall (510) of the hollow glass structure (530)(corresponding to the claimed “an aperture located in a side of the bottle”).
Goldstein ‘498 discloses that during operation of its water pipe (500), smoke or vapor is drawn through the passage of a tube (580) (read: bowl stem) from a smokable material combusted in a bowl (see para. [0036]-[0037]). While Goldstein ‘498 does not show that this tube (580) is “removably placed” through the aperture in the wall (511) of the hollow glass structure (530), Karl shows that tubes (13)(serving as “bowl stems”) being removably insertable through an opening (12) in the side of a hollow 
Goldstein ‘498 discloses that the lower portion of its hollow glass structure (530) is fitted with a fritted filter disc (565) (see para. [0033]); however, it further goes on to state that this disc may be substituted with any filter device, including an inverted cone (see para. [0046]). Further, the Groff reference discloses that inverted cones (210) provided at the bottom portion of a water pipe can serve to filter the particulate matter passing through the device from the combustion bowl to the user (see abstract) And, as shown in Fig. 4, this process works by ensuring that the hollow stem (184) (read: bowl stem) is “operably coupled” to the diffusion assembly (200)(read: filter) which comprises the cones (210) (see Fig. 4). Hence, it would have been obvious to one of ordinary skill in the art to have attached the diffusion assembly (200) of Groff to the base (520) (read: bottom portion) of the modified Goldstein ‘498/’270/Karl water pipe and 
Regarding claim 2, Goldstein ‘498 discloses that its base (520) is bonded or otherwise secured to the lowermost terminus of the wall (510) of the hollow glass structure (530) (see para. [0031]). While removable or detachable securing of the base (520) to said wall (510) is not explicitly stated, it would have been obvious to one of ordinary skill in the art to have chosen to enable the base (520) of the modified water pipe to be secured to the structure (530), but also be capable of being disassociated from the same, for ease of cleaning or removal and replacement of the diffusion assembly therein (corresponding to the claimed “wherein the bottom portion is removable from the bottle”).
Regarding claim 3, Goldstein ‘498 discloses that during operation of its water pipe (500), smoke or vapor is drawn through the passage of a tube (580) (read: bowl stem) from a smokable material combusted in a bowl for vaporizing a volatilizing substance (see para. [0036]-[0037]). This language teaches, if not strongly suggests, that the bowl is physically connected to the tube (580) in order that the gaseous components 
  Regarding claim 6, as indicated above, the dome-shaped covering of Goldstein ‘498 would have been removably detached from the hollow glass structure (530), as in the construction in Goldstein ‘270, for ease of cleaning. Further, it would have been obvious to one of ordinary skill in the art to have also chosen to removably secure the domed covering via mating threaded attachments provided on both the covering and the open end of the hollow glass structure (530) as such manner of securing structures together is conventional in many, many arts (corresponding to the claimed “wherein the top portion has a threaded top allowing the lid to be screwed therein”).
Regarding claims 8, Groff discloses that it its water pipe may include a recirculation inlet (114) (read: carb hole) designed to be covered with a user’s finger (see para. [0066]) Hence, it would have been obvious to one of ordinary skill in the art to have ensured that the modified Goldstein ‘498 device includes such feature along the wall (510) of the water pipe for the benefit of allowing incoming (cool) air into the water pipe which enhances 
Regarding independent claim 9, Goldstein ‘498 discloses an improved water pipe (500) in the form of a cylindrically tubular hollow glass structure (530) having a primary cylindrical wall (510) which, as evident from the Fig. 5 embodiment, appears to be in the shape of a bottle (see para. [0032] and Fig. 5)(corresponding to the claimed “[a] glass bottle water pipe”)
As apparent from Fig. 5, the hollow glass structure (530) appears to have a dome-shape covering (read: lid) disposed at an open top end of the structure (530). While it is unclear whether this dome-shaped covering is removably attached to the open top end of the structure (530), Goldstein ‘270 discloses a device which uses water filtration for filtering smoke generated by burning products in the tobacco industry (read: water pipe) which has a splashguard (801) (read: lid) which removably covers a top open end of the device (see para. [0058] and Fig. 8). Hence, it would have been obvious to one of ordinary skill in the art to have enabled the domed covering of Goldstein ‘498 to be removably detached from the hollow glass structure (530), as in the construction in Goldstein ‘270, for ease of 
As evident from Fig. 5, it is clear that “an aperture” is provided on a lowermost side of the wall (510) of the hollow glass structure (530)(corresponding to the claimed “an aperture located in a side of the bottle”).
Goldstein ‘498 discloses that during operation of its water pipe (500), smoke or vapor is drawn through the passage of a tube (580) (read: bowl stem) from a smokable material combusted in a bowl (see para. [0036]-[0037]). While Goldstein ‘498 does not show that this tube (580) is “removably placed” through the aperture in the wall (511) of the hollow glass structure (530), Karl shows that tubes (13)(serving as “bowl stems”) being removably insertable through an opening (12) in the side of a hollow tube (10) of a bong (read: water pipe) is known (see Figs. 1 and 3; and col. 2, lines 11-16). Hence, it would have been obvious to one of ordinary skill 
Goldstein ‘498 discloses that the lower portion of its hollow glass structure (530) is fitted with a fritted filter disc (565) (see para. [0033]); however, it further goes on to state that this disc may be substituted with any filter device, including an inverted cone (see para. [0046]). Further, the Groff reference discloses that inverted cones (210) provided at the bottom portion of a water pipe can serve to filter the particulate matter passing through the device from the combustion bowl to the user (see abstract) And, as shown in Fig. 4, this process works by ensuring that the hollow stem (184) (read: bowl stem) is “operably coupled” to the diffusion assembly (200)(read: filter) which comprises the cones (210) (see Fig. 4). Hence, it would have been obvious to one of ordinary skill in the art to have attached the diffusion assembly (200) of Groff to the base (520) (read: bottom portion) of the modified Goldstein ‘498/’270/Karl water pipe and operably coupled the tube (580) (read: bowl stem) to said diffusion assembly (200) in order to achieve the benefits 
Regarding claim 10, Goldstein ‘498 discloses that its base (520) is bonded or otherwise secured to the lowermost terminus of the wall (510) of the hollow glass structure (530) (see para. [0031]). While removable or detachable securing of the base (520) to said wall (510) is not explicitly stated, it would have been obvious to one of ordinary skill in the art to have chosen to enable the base (520) of the modified water pipe to be secured to the structure (530), but also be capable of being disassociated therefrom, for ease of cleaning or removal and replacement of the diffusion assembly therein (corresponding to the claimed “wherein the bottom portion is removable from the bottle”).
Regarding claim 10, Goldstein ‘498 discloses that during operation of its water pipe (500), smoke or vapor is drawn through the passage of a tube (580) (read: bowl stem) from a smokable material combusted in a bowl for vaporizing a volatilizing substance (see para. [0036]-[0037]). This language teaches, if not strongly suggests, that the bowl is physically connected to the tube (580) in order that the gaseous components generated upon combustion/heating of the smokable contents in the bowl 
  Regarding claim 14, as indicated above, the dome-shaped covering of Goldstein ‘498 would have been removably detached from the hollow glass structure (530), as in the construction in Goldstein ‘270, for ease of cleaning. Further, it would have been obvious to one of ordinary skill in the art to have also chosen to removably secure the domed covering via mating threaded attachments provided on both the covering and the open end of the hollow glass structure (530) as such manner of securing structures together is conventional in many arts (corresponding to the claimed “wherein the top portion has a threaded top allowing the lid to be screwed therein”).
Regarding claims 15, Groff discloses that it its water pipe may include a recirculation inlet (114) (read: carb hole) designed to be covered with a user’s finger (see para. [0066]) Hence, it would have been obvious to one of ordinary skill in the art to have ensured that the modified Goldstein ‘498 device includes such feature along the wall (510) of the water pipe for the benefit of allowing incoming (cool) air into the water pipe which enhances the smoking experience for the user (corresponding to the claimed “further .
Claims 4-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (US. Pat. App. Pub. 2017/0325498) (hereinafter Goldstein ‘498) in view of Groff (US. Pat. App. Pub. 2010/0126517), Karl (US. Pat. No. 4,031,904) and Goldstein (US. Pat. App. Pub. 2015/0122270) (hereinafter Goldstein ‘270), further in view of Caldwell (US. Pat. App. Pub. 2011/0006028).
The modified Goldstein ‘498 water pipe does not show that the glass, of which it is constructed, is “shatter proof”. However, Caldwell discloses glass articles, specifically vessels, which have resistance to breakage because they have been coated in silicone. The silicone is adhered directly to the glass vessel, as a sleeve (read: grip), providing protection from shattering as well as better gripping characteristics (see abstract).   It would have been obvious to one of ordinary skill in the art to have treated the glass of the modified Goldstein ‘498 water pipe with the with the silicone disclosed in Caldwell thus rendering it shock resistant and much less likely to cause injury should it be accidentally dropped (corresponding to the “wherein the glass is a shatter proof glass” recitation of claims 4 and 12; .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (US. Pat. App. Pub. 2017/0325498) (hereinafter Goldstein ‘498) in view of Groff (US. Pat. App. Pub. 2010/0126517), Karl (US. Pat. No. 4,031,904) and Goldstein (US. Pat. App. Pub. 2015/0122270) (hereinafter Goldstein ‘270), further in view of Mehio (US. Pat. No. 7,404,405).
The modified Goldstein ‘498 water pipe does not show that a “wrist strap” is attached to the top side of its dome-shaped covering. However, the Mehio reference shows that handles, such as straps, can be affixed to various parts of a containment device (100) which allows a prepared hookah (read: water pipe) to be transported by a human in a mobile fashion at its uppermost end (see Figs. 1, 5, 7, 10). This teaching would inspire one of ordinary skill in the art to attach a strap not only to its carrier, but to any part of a water pipe, including the lid, merely in order to make it easy to carry (corresponding to the claimed “further comprising a wrist strap attached to a top side of the lid”).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/DIONNE W. MAYES/         Examiner, Art Unit 1747